         Case 2:12-cr-00206-MMB Document 79 Filed 04/22/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      :
                                              :
                                              :
                       v.                     :   CRIMINAL ACTION NO. 12-206
                                              :
RYAN SEALS                                    :

                               MEMORANDUM AND ORDER

Baylson, J.                                                                  April 22, 2021

       Defendant, Ryan Seals, by his counsel, has filed a Motion (ECF 73) for compassionate

release due to his medical condition and the threat of covid-19 while in prison. The Motion

details his medical condition, with a diagnosis of asthma and other respiratory ailments, and

obesity. Extensive medical records are part of the motion papers, supplemented by the

Government. The medical conditions are serious, but there is no claim or evidence that Mr.

Seals has contracted covid-19 or is personally threatened by covid-19 anymore than any other

person incarcerated in a prison.

       The Government has cited in opposition, Defendant’s serious criminal record, and also

the facts of this case, where in a jury trial, the Government introduced evidence that the

Defendant shot at a person running into a house with other people standing around, and was

convicted as a felon in possession of a firearm under 18 U.S.C. § 922(g)(1) and 924(3). The

latter provision, required a mandatory minimum 15 year sentence as an “armed career criminal.”

       The Government cites numerous cases in this and other courts that inmates having

serious medical conditions do not qualify for release under the compassionate release statute.

       This Court finds that Defendant’s medical condition, although of concern, does not

warrant granting his release at this time. Defendant’s serious criminal record, and the facts of
          Case 2:12-cr-00206-MMB Document 79 Filed 04/22/21 Page 2 of 2




this case, raises substantial concerns about public safety. In the absence of Defendant actually

contracting covid-19 or a change in the Bureau of Prisons’ so far substantial success in

preventing the spread of covid-19 in prison populations, including the prison in which Defendant

is currently incarcerated, the Court must conclude Defendant has not shown extraordinary or

compelling reasons for granting compassionate release at this time. The Motion is DENIED.


                                                BY THIS COURT:


                                                s/ Michael M. Baylson

                                                MICHAEL M. BAYLSON
                                                United States District Court Judge




o:\lori criminal deputy\memos\12-206 memorandum.docx




                                                   2
